Citation Nr: 1404288	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a higher initial rating for left wrist posttraumatic arthritic changes, evaluated as 10 percent disabling since November 19, 2007.

4.  Entitlement to a compensable disability evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to November 2006, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Puerto Rico Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, the Board remanded the appeal for additional development. 

In June 2013, the Veteran withdrew claims for higher ratings for service-connected lumbar strain, tinea pedis, tinea corporis, and left shoulder disability.  These issues are no longer on appeal.  38 C.F.R. § 20.204.

Review of the electronic folder (efolder) within the Virtual VA paperless claims processing system includes updated VA treatment records.  The agency of original jurisdiction (AOJ) had an opportunity to address these records in the May 2013 supplemental statement of the case (SSOC).  

(The issues of service connection for left knee and cervical spine disabilities are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  There is no objective medical evidence of ankylosis of the left wrist.  

2.  Hypertension has not been manifested by predominant diastolic blood pressures of 100 or more or predominant systolic blood pressures of 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2013). 

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeal for a higher initial rating for a left wrist disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to claim for an increased disability rating for service-connected hypertension, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in August 2007, October 2007, December 2007, and October 2008 together apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The October 2008 letter informed the Veteran that an increase in his hypertension may be shown by physical and clinical evaluation results and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the October 2008 letter was not received prior to the initial adjudication, the Veteran had an opportunity to submit information and evidence in light of these notices prior to the multiple subsequent adjudications by the RO with the most recent being the May 2013 supplemental statement of the case.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claims is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's available service treatment records and all of the identified relevant post-service VA and private treatment records.  Service records after October 2006 are unavailable.  In February 2012, July 2012, and October 2012, the AOJ contacted the Puerto Rico National Guard (PRNG) for records without response.  A March 2013 response from the VA Records Management Center (RMC) was negative for any STRs in their possession.  In May 2013, the PRNG responded that they did not have any records for the Veteran and issued a memorandum.  In May 2013, the AOJ issued a Formal Finding of Unavailability for PRNG service treatment records since October 2006.  The same month, the AOJ notified the Veteran of the unsuccessful attempts to obtain records from PRNG and RMC.  He was encouraged to submit any records in his possession or send more information about the location of any service records.  

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran was afforded a February 2009 VA hypertension examination.  He had February 2009 and February 2012 VA examinations for his left wrist.  There is no indication that his service-connected disabilities have worsened since the most recent VA examinations.  

The record reflects substantial compliance with the January 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes:  updated San Juan VA Medical Center treatment records, May 2013 Formal Finding of unavailability for PRNG records after October 2006, and February 2012 VA left examination and opinion from the original February 2009 VA examiner.  The AOJ re-adjudicated the claims in May 2013.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

II.  Higher Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  For the left wrist disability, because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Meanwhile, the hypertension claim concerns an increase in the level of a service-connected disability, and the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Wrist

The Veteran's service-connected left wrist disability involves his minor upper extremity as he is right-handed.  38 C.F.R. § 4.69 (2013).  The disability encompasses orthopedic impairment only and has been rated pursuant to Diagnostic Code 5215.  38 C.F.R. § 4.71a (2013).  A maximum 10 percent rating is warranted for limitation of motion of the wrist (major or minor), when dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

A 30 percent rating is assigned for a major (dominant) wrist and a 20 percent rating is assigned for a minor (nondominant) wrist if there is favorable ankylosis of the wrist, in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2012). 

Normal range of palmar flexion for the wrist is 80 degrees, and normal range of dorsiflexion is 70 degrees.  Palmar flexion in line with the forearm equates to 0 degrees of palmar flexion or dorsiflexion.  38 C.F.R. § 4.71a, Plate I (2013).  

VA treatment records from October 2007 reflect that the Veteran had left wrist pain for two days that resolved with medication.  He injured his left wrist many years ago, but this was the first instance he had pain with marked limitation and swelling of his wrist and fingers.  He denied any recent trauma.  Clinical examination was unremarkable.  

X-rays taken in February 2008 confirmed degenerative changes. 

The Veteran was afforded a VA wrist examination in May 2008.  He described having stabbing pain in his left wrist.  He was right hand dominant.  Clinical examination showed ulnar deviation active and passive motion to 35 degrees.  Radial deviation active and passive motion was to 15 degrees.  Dorsiflexion was to 66 degrees with pain beginning and flexion was to 76 degrees.  The examiner assessed painful movement.  He recited an April 2008 MRI showing probable posttraumatic osteoarthritis as the diagnosis.

In April 2009, the Veteran had a VA consultation for left wrist pain.  He had wrist extension to 50 degrees and flexion to 40 degrees both limited by pain.  The examiner recommended paraffin hand baths and gripping exercises.  

VA reexamined the Veteran for left wrist in February 2009.  He reported having severe left wrist pain with swelling.  Clinical examination showed that the Veteran had partial movement in the wrist.  The examiner noted pain as a functional limitation, but did not state when it began.  The diagnosis of left wrist posttraumatic changes at the radiocarpal joint was continued.  

The Veteran had another VA examination in February 2012 with review of the claims folder.  He described having flare-ups of left wrist pain that essentially immobilized his left hand.  Range-of-motion studies showed dorsifexion to 30 degrees with pain beginning at 20 degrees.  Palmar flexion was to 35 degrees with pain beginning at 20 degrees.  Radial and ulnar deviations were to 10 degrees with pain beginning at 5 degrees.  The examiner diagnosed left wrist posttraumatic arthritis confirmed by imaging studies.

The Veteran is currently in receipt of the maximum schedular rating under DC 5215.  To warrant a higher rating, ankylosis of the wrist or comparable impairment must be demonstrated.  38 C.F.R. § 4.71a, DC 5214 (2013).

The Veteran asserts his functional impairment is tantamount to left wrist ankylosis.  While the Veteran's reports of pain and flare ups are acknowledged, the Board finds that the effects of pain reasonably shown to be due to the service-connected left wrist disability are already contemplated by the 10 percent rating.  The objective medical evidence indicates that although there was pain at end ranges of wrist motion and pain with repetitive movements, the pain did not limit motion to such a degree that it was tantamount to ankylosis.  The Veteran has provided a subjective report that his functional impairment during flare-ups equates to ankylosis.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).
The Board has considered his report, but does not find it persuasive to show ankylosis in light of the multiple clinical findings of left wrist movement.  Id; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); 38 C.F.R. § 4.71a, DC 5214.  The weight of the evidence is against a rating in excess of 10 percent for a service-connected left wrist disability, and the claim must be denied.  Id.

Hypertension

Hypertension is rated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104, DC 7101.  DC 7101 provides for a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id. A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  Id. 

The Veteran had a general VA examination in April 2007.  Three blood pressure readings were recorded as follows:  124/86, 122/80, and 120/90.  The examiner diagnosed hypertension.

A VA treatment summary of vital readings from December 2006 through February 2008 did not include any readings of diastolic pressure of 100 or systolic pressure of 160.  At most, the Veteran had diastolic pressure of 98 and systolic pressure of 148.

The Veteran had another VA hypertension examination in February 2009.  Three blood pressure readings were recorded as follows: 129/83, 128/87, and 126/89.  The examiner diagnosed hypertension.  She assessed it as stable on medication.  

VA primary care blood pressure readings from April 2008 through March 2013 do not include any readings of diastolic pressure of 100 or systolic pressure of 160.

In summary, there is no evidence of a history predominant diastolic blood pressure of 100 or more or a predominant systolic blood pressure of 160 or more.  Although the Veteran has provided subjective reports asserting that his hypertension disability warrants a higher rating, the objective clinical evidence does not support his assertion.  His reports alone are not probative evidence to support a compensable rating in light of the clinical evidence recited above.  Caluza, 7 Vet. App. at 510-511.  Although he has taken medication, he has not had a history of readings that would warrant the compensable rating.  The criteria for a higher rating for hypertension have not been met or nearly approximated at anytime during the claims period.  38 C.F.R. § 4.104, DC 7101.  A compensable rating for hypertension is denied.  Id.

Additional Considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left wrist and hypertension disabilities to be fully contemplated by the rating criteria.  The symptoms consist of restricted motion and pain in the left wrist and elevated blood pressure readings.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for a service-connected left wrist disability is denied. 

A compensable rating for hypertension is denied.  


REMAND

As for the left knee disability, another medical opinion is needed.  The record does not include an entrance examination from the Veteran's 2005 deployment.  The February 2012 VA examiner indicated that the Veteran had preexisting degenerative joint disease in his left knee when he entered active duty in September 2005.  A medical opinion is needed on whether there is clear and unmistakable evidence that a May 2006 left knee injury did not aggravate a preexisting left knee disability.  

For the neck disability, a VA examination is needed.  The Veteran submitted a June 2013 statement from his private chiropractor suggesting that his current neck disability may be related to carrying heavy equipment in service.  Current cervical spine X-rays confirm mild spondylosis and mild disc narrowing.  Although, available service treatment records do not document neck pain, his reports of carrying heavy equipment during his deployment are credible.  A VA examination is necessary as detailed below.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the February 2012 VA examiner (or if he is unavailable, a similarly qualified examiner) for another medical opinion.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent Virtual VA/ VBMS efolder records.

The examiner must answer the following question:

Is the evidence clear and unmistakable (undebatable) that the May 2006 left knee injury, as documented in July 2006 service treatment records, did not cause a permanent increase in severity of left knee disability during the Veteran's 2005-2006 period of service?

A complete rationale must be given to support the opinion.  The examiner should address the Veteran's competent assertions that he has experienced left knee pain since separation from service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 385, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

2.  Schedule the Veteran for a VA cervical spine examination.  A clinical examination with all indicated tests and studies should be conducted.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.

The examiner must opine on whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disorder is attributable to the Veteran's period of military service.  The examiner must consider the Veteran's reports of strenuous activities during his September 2005 to November 2006 service.  

If the examiner determines that the Veteran had a cervical spine disability preexisting his September 2005 entrance onto active service, the examiner must state whether there is clear and unmistakable (undebatable) evidence that the current neck disability both (a) preexisted his September 2005 entrance into active service and (b) was not aggravated by active service.  Again, the examiner must consider the Veteran's reports of strenuous activities during his September 2005 to November 2006 deployment. 

A complete rationale must be given to support the opinion.  If the examiner rejects any pertinent lay report, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


